                 Case 3:19-cv-00019-YY          Document 1             Filed 01/04/19        Page 1 of 5




     Clifford S. Davidson, OSB No. 125378
     cdavidson@sussmanshank.com
     SUSSMAN SHANK LLP
     1000 SW Broadway, Suite 1400
     Portland, OR 97205-3089
     Telephone: (503) 227-1111
     Facsimile: (503) 248-0130
     Attorneys for plaintiff Anitian Corporation




                                  UNITED STATES DISTRICT COURT

                                           DISTRICT OF OREGON
                                           PORTLAND DIVISION


     ANITIAN CORPORATION, an Oregon                                  Case No. 3:19-cv-19-__
     corporation,
                                                                     COMPLAINT FOR DECLARATORY
                          Plaintiff,                                 JUDGMENT OF NON-INFRINGEMENT
                                                                     OF TRADEMARK
                    vs.

     SHERLOCK META, INC., a Missouri
     corporation,

                           Defendant.



            The purpose of this lawsuit is to obtain a judgment declaring that plaintiff is not
     infringing upon defendant’s trademark.

                                       JURISDICTION AND VENUE

            1.      Plaintiff Anitian Corporation is an Oregon corporation with its headquarters, and

     principal place of business, in Portland, Oregon.

            2.      Defendant Sherlock Meta, Inc. is, according to public records, a Missouri

     corporation with an address of 7415 Parkdale Avenue, Clayton, MO 63105.

Page 1 - COMPLAINT


                                           SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                 1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                       TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
                 Case 3:19-cv-00019-YY           Document 1             Filed 01/04/19        Page 2 of 5




            3.      As set forth in detail below in the First Claim for Relief, the Court has jurisdiction

     over this civil action pursuant to 28 U.S.C. §§ 2201-2202, the Declaratory Judgment Act,

     because there is an actual case or controversy between the parties. The underlying claim is made

     pursuant to the Lanham Act, which confers jurisdiction pursuant to 15 U.S.C. § 1121(a). More

     generally, the Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331.

            4.      The Court has personal jurisdiction over defendant because defendant has sent a

     cease-and-desist letter to plaintiff in Oregon and deliberately avails itself of the Oregon forum by

     marketing its product in Oregon over the Internet.
            5.      This Court is the appropriate venue because plaintiff, its officers and employees

     are located in Portland, Oregon; the demand letter described below was sent to plaintiff in

     Portland, Oregon; and the property potentially affected by this action is situated there. This Court

     is the appropriate divisional venue because plaintiff is located in Portland, Oregon.

                                        FIRST CLAIM FOR RELIEF

                    (Declaratory Judgment—Non-infringement under the Lanham Act)

            6.      Plaintiff Anitian Corporation was founded by Andrew Plato in 1995. Plaintiff

     provides cloud-centric information security services and solutions and no other types of

     products.

            7.      Plaintiff has used the word ‘Sherlock’ in connection with its products since 2015.

     Additionally, plaintiff recently rolled out two products: Sherlock Compliance Automation and

     Sherlock Managed Detection and Response (the “Products”). The Products focus entirely on
     security and threat detection.

     A.     Defendant’s Trademark

            8.      Defendant possesses a federally-registered word mark “SHERLOCK,” which the

     United States Patent and Trademark Office assigned Registration Number 4,546,938 (the

     “Mark”).

            9.      According to public records, the Mark was registered on or about June 10, 2014

Page 2 - COMPLAINT


                                            SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                  1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                        TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
               Case 3:19-cv-00019-YY            Document 1             Filed 01/04/19        Page 3 of 5




     by defendant’s predecessor-in-interest, EV Technologies, Inc., and pertains to “Computer

     software that assesses, enhances, monitors, and manages business intelligence management

     software.”

            10.     According to public records, the estate of Sr. Arthur Conan Doyle, the author of

     the Sherlock Holmes series of novels, considered filing an opposition to registration of the Mark

     but did not do so.

            11.     On or about September 7, 2018, EV Technologies assigned the Mark to

     defendant.
     B.     Defendant’s Cease-and-Desist Letter to Plaintiff

            12.     On or about December 17, 2018, plaintiff received a cease-and-desist letter from

     defendant (the “Letter”).

            13.     In the Letter, defendant claimed that its products and plaintiff’s products are

     “similar commercial software.”

            14.     In the Letter, defendant claimed plaintiff’s use of the word ‘Sherlock’ in

     connection with its products “is deceptive, disconcerting and misleading” and “gives the false

     impression that [defendant] is associated with [plaintiff] and that [defendant] authorizes and

     endorses [plaintiff’s] software, all of which constitute infringement in violation of applicable

     federal and state statutes and common law prohibitions against unfair competition.”

            15.      In the Letter, defendant demanded that plaintiff agree to immediately abandon its

     use of the word ‘Sherlock,’ remove that word from all materials and refrain from using

     ‘Sherlock’ or any other trademark or trade name confusingly similar to the Mark.

            16.     In the Letter, defendant threatened to sue if plaintiff did not acknowledge by

     January 7, 2019 in writing compliance with defendant’s demands in the Letter.

     C.     The Court Should Declare Non-Infringement, and Unenforceability, of the Mark

            17.     Plaintiff’s product is not similar to defendant’s product, contrary to what

     defendant claims. The Products are computer software; that is where the similarity ends.

Page 3 - COMPLAINT


                                           SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                 1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                       TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
               Case 3:19-cv-00019-YY             Document 1             Filed 01/04/19        Page 4 of 5




             18.    A reasonable consumer in the market for either plaintiff’s or defendant’s product

     would not confuse for one another the products each company is offering. Plaintiff’s use of

     ‘Sherlock’ in connection with security software would not be confused with defendant’s use of

     ‘Sherlock’ in connection with “Computer software that assesses, enhances, monitors, and

     manages business intelligence management software.”

             19.    There are numerous other software-related, cloud-related, and computer-related

     products including the name ‘Sherlock.’

             20.    There are several other federal registrations of ‘Sherlock’ that relate to computer
     software and are registered in International Class 009—the same class as the Mark.

             21.    ‘Sherlock’ is also the name of a famous fictional detective.

             22.    The word ‘sherlock,’ lowercase, is a common word. It appears in Webster’s

     Unabridged Dictionary (2d ed. 2001) with the definition: “1. a private detective. 2. a person

     remarkably adept at solving mysteries, esp. by using insight and logical deduction: Who’s the

     sherlock who can tell me where by pen is?” This definition appeared in the 2001 edition of

     Webster’s, prior to the Mark’s registration, and even prior to its asserted first use in commerce in

     2009.

             23.    In short, SHERLOCK is a weak mark.

             24.    Additionally, enforcement of the Mark is barred by the doctrine of laches.

     Defendant purports to have made commercial use of ‘Sherlock’ in connection with its software

     in 2009. Defendant registered the Mark in 2014. Plaintiff began to use ‘Sherlock’ in connection

     with its cloud-centered security products in 2015. Neither defendant’s predecessor-in-interest,

     nor defendant, challenged plaintiff’s use of ‘Sherlock’ until December 2018. In the meantime,

     plaintiff invested significant resources into the Sherlock product line.

             25.    Plaintiff disputes the assertions of the Letter and, according to the Letter, faces the

     prospect of immediate litigation based on this dispute. Furthermore, plaintiff believes that the

     Mark is unenforceable as to plaintiff’s use in connection with the Products and defendant’s

Page 4 - COMPLAINT


                                            SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                  1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                        TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
               Case 3:19-cv-00019-YY           Document 1             Filed 01/04/19        Page 5 of 5




     purported infringement claim is barred by laches. There thus is an actual controversy ripe for

     determination by this Court.



            WHEREFORE, Anitian prays for relief as follows:

                A. For a declaration that Anitian’s use of the word ‘Sherlock’ in connection with

                   Anitian’s products—Sherlock Compliance Automation and Sherlock Managed

                   Detection and Response (the “Products”)—does not infringe upon the

                   SHERLOCK mark;
                B. For a declaration that the SHERLOCK mark is unenforceable with respect to

                   plaintiff’s Products; and

                C. For Such other and further relief the Court deems just or proper.


                                    SUSSMAN SHANK LLP


                                    By s/Clifford S. Davidson
                                      Clifford S. Davidson, OSB No. 125378
                                      (503) 227-1111
                                      Attorneys for plaintiff Anitian Corporation




Page 5 - COMPLAINT


                                          SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                      TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
